UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7015


ROBERT ANDREW BARTLETT, SR.,

                Petitioner - Appellant,

          v.

ALVIN WILLIAM KELLER, Secretary, N.C. Dept Of Correction,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.    Catherine Caldwell
Eagles, District Judge. (1:10-cv-00437-CCE-WWD)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Andrew Bartlett, Sr., Appellant Pro Se.    Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert         Andrew    Bartlett,        Sr.,     seeks       to   appeal       the

district    court’s         order    accepting        the    recommendation            of    the

magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2006) petition.           The order is not appealable unless a circuit

justice    or    judge      issues    a   certificate        of     appealability.            28

U.S.C. § 2253(c)(1)(A) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable       jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El      v.   Cockrell,       537    U.S.      322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Bartlett has not made the requisite showing.

Accordingly, we deny leave to proceed in forma paupers, deny a

certificate      of    appealability,          and        dismiss    the     appeal.          We

dispense    with       oral    argument        because        the    facts       and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3